Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 21, 2019

                                      No. 04-19-00524-CV

                             IN RE M.R.D. ET AL., CHILDREN,

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-02024
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        On September 25, 2019, Appellant Mother A.A. filed her brief. In reviewing the brief
(and in particular pages five through seven), we have determined that the brief violates Texas
Rule of Appellate Procedure 38(i) in that it does not “contain a clear and concise argument for
the contentions made, with appropriate citations to authorities and to the record.” TEX. R. APP. P.
38.1(i). While substantial compliance with Rule 38 is sufficient, this court may order a party to
amend, supplement, or redraw a brief if it flagrantly violates Rule 38. See TEX. R. APP. P. 38.9.
We conclude the brief flagrantly violates Rule 38.

        Further, included in the appendix attached to Appellant Mother A.A.’s brief is the trial
court’s order terminating her parental rights. Texas Rule of Appellate Procedure 9.8 requires that
in an appeal “arising out of a case in which the termination of parental rights was at issue,” “all
papers submitted to the court, including all appendix items submitted with a brief,” must protect
the identity of a minor through use of an alias. TEX. R. APP. P. 9.8(b)(1). The order of termination
included in the appendix is not redacted and does not protect the identity of the children. See
TEX. R. APP. P. 9.8(b)(1)(C) (requiring all documents to be redacted and only identify a minor by
an alias). We therefore STRIKE the appendix attached to Appellant A.A.’s brief.

        We ORDER Appellant Mother A.A. to file on or before December 6, 2019 an amended
brief correcting the violations described above. If an amended brief is not filed timely or if an
amended brief is filed timely but does not correct the violations described above, we will abate
this appeal to the trial court for an abandonment hearing. See TEX. FAM. CODE ANN. §
107.013(a)(1) (giving indigent persons a right to counsel in parental-rights termination cases); In
re M.S., 115 S.W.3d 534, 544 (Tex. 2003) (holding that this right to counsel includes the right to
effective counsel).

        Any other party wishing to supplement their respective brief must do so fifteen days after
the date Appellant Mother A.A. files her amended brief.
       Given the time constraints governing the disposition of this appeal, no extensions will be
granted absent extenuating circumstances.


       It is so ORDERED on this 21st day of November, 2019.

                                                                          PER CURIAM




      ATTESTED TO: _____________________________
                   MICHAEL A. CRUZ,
                   Clerk of Court